Citation Nr: 1420376	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  05-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active service from August 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2006, April 2008, and June 2009, at which times it was remanded for further development and adjudication.

The case was again before the Board in May 2010 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's May 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  The Board again remanded the case in May 2011 and January 2013 for further development and adjudication.

Although the Veteran did not express disagreement with the 50 percent initial rating assigned in an August 2009 rating decision which granted service connection for bipolar disorder and anxiety disorder, additional medical evidence was received within one year of the determination which was purported to establish that her service-connected psychiatric disability warranted a disability rating greater than 50 percent.  The Board finds that this may be reasonably construed as a claim for a rating in excess of 50 percent for service-connected bipolar disorder and anxiety disorder.  As an increased rating claim has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2013).  However, this issue is inextricably intertwined with the appeal for entitlement to a TDIU.  Further actions as set forth below are needed to permit the Board to address fully the matter on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board finds that a claim of entitlement to a rating in excess of 50 percent for bipolar disorder and anxiety disorder has been reasonably raised by the record.  Such issue is "inextricably intertwined" with the appeal for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  As such, it must be adjudicated by the RO prior to appellate consideration of the TDIU claim as the rating assigned for the service-connected psychiatric disability will affect adjudication of the TDIU claim.

The Veteran's single service-connected disability, bipolar disorder and anxiety disorder, is currently rated as 50 percent disabling throughout the rating period on appeal.  As such, the Veteran's combined disability rating is 50 percent throughout the rating period on appeal.  See 38 C.F.R. § 4.25 (2013).  Hence, the Veteran does not currently meet the minimum schedular criteria for TDIU throughout the rating period on appeal.  38 C.F.R. § 4.16(a).  However, the record contains conflicting evidence as to whether the Veteran warrants a higher schedular rating for the service-connected bipolar disorder and anxiety disorder, as well as whether she is unable to secure or follow a substantially gainful occupation due to her service-connected bipolar disorder and anxiety disorder alone.

Medical records from the Veteran's private psychologist, Dr. Mangold, dated in March 2011, July 2011 and March 2014, suggest that current manifestations of the Veteran's service-connected bipolar disorder and anxiety disorder warrant a rating higher than 50 percent.  Specifically, Dr. Mangold opined that the Veteran had severe limitations of functioning due to near-continuous depression affecting her ability to function independently, appropriately and efficiently; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances and inability to establish and maintain an enduring and effective relationship, which made her unable to secure and follow a substantially gainful occupation.

On the other hand, there is also evidence that non-service connected disabilities, in addition to her service-connected psychiatric disability, preclude the Veteran from engaging in gainful employment.  In particular, pursuant the Board's remand in January 2013, a VA medical opinion was obtained in March 2013.  The VA examiner emphasized that the Veteran's diagnoses of mood disorder, not otherwise specified, and personality disorder, not otherwise specified, were clearly not related to her military service.  The examiner then opined that the Veteran's occupational functioning was likely to be mild to moderate in nature which was suggestive that she would be able to maintain some type of gainful employment.  However, the Board finds this opinion to be inadequate as the March 2013 VA examiner does not differentiate between the Veteran's psychiatric symptomology attributable to her nonservice-connected personality disorder and the service-connected bipolar disorder and anxiety disorder, or address if it is even possible to do so.  In this regard, in the March 2014 opinion letter, Dr. Mangold stated that it would be impossible to separate any impairment resulting from nonservice-connected psychiatric disorder from the Veteran's service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

Given the conflicting evidence of record, and the deficiencies in the March 2013 VA examination report, the Board must remand this case for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate her claim for an increased rating for service-connected bipolar disorder and anxiety disorder.

2.  Obtain any updated VA treatment records for the Veteran, dated from October 2013 to the present, from the VA Medical Center in St. Louis, Missouri, and all associated clinics.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, forward the Veteran's claims folder to the VA examiner who conducted the March 2013 VA mental disorders examination, if available, or suitable substitute if unavailable, to obtain a supplemental medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to follow or maintain a substantially gainful occupation due solely to service-connected bipolar disorder and anxiety disorder.  If additional examination of the Veteran is deemed necessary in order to render the requested opinion, such examination should be scheduled.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should differentiate between the Veteran's psychiatric symptomology attributable to her nonservice-connected personality disorder from the symptomatology attributable to the service-connected bipolar disorder and anxiety disorder, if possible.  If it is not possible to do so, the examiner must expressly state so.

A complete rationale must be provided for all opinions expressed.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definite opinion cannot be provided.

4.  The Veteran should be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Adjudicate the issue of the Veteran's entitlement to a rating in excess of 50 percent for service-connected bipolar disorder and anxiety disorder.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and her representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

6.  After completing the above development, and any other development deemed necessary, readjudicate the claim of entitlement to a TDIU, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



